UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-4280



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

            versus


SCHOLAR MCGLEN JEFFERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CR-04-19)


Submitted:    October 21, 2005               Decided:   March 7, 2006


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Thomas P.    McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant   Public Defender, Windy C. Venable, Research and Writing
Attorney,   Raleigh, North Carolina, for Appellant. Anne M. Hayes,
Assistant   United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                  Scholar Jefferson, pursuant to a plea agreement, pled

guilty to possession with intent to distribute more than 500 grams

of cocaine in violation of 21 U.S.C. § 841(a)(1) (2000), and using

a firearm in connection with drug trafficking in violation of 18

U.S.C. § 924(c)(1)(A) (2000).              The plea agreement stipulated to a

drug quantity of 1,030.7 grams of cocaine and 17.8 grams of cocaine

base.         At     sentencing,     the    district      court   found     Jefferson

responsible for 2,561.6 grams of cocaine.                   Jefferson objected to

that       drug    quantity.       The   district    court    denied      Jefferson’s

objections and sentenced him to 130 months’ imprisonment.

                  On appeal, Jefferson asserts that he is entitled to

resentencing because the Government breached the plea agreement.*

In response, the Government has commendably moved for remand,

conceding that it undermined the plea agreement’s stipulation as to

drug       quantity    by   making   comments      that   could   be   construed   as

suggesting that a greater drug quantity finding than that set forth

in the plea agreement would be appropriate.

                  Jefferson does not oppose a remand for the purpose of

resentencing.          We grant the Government’s motion to remand. “We

remand the case to a different district judge for resentencing as

we are required to do.”              United States v. Peglera, 33 F.3d 412,



       *
      Jefferson does not challenge his guilty plea or otherwise
attack the integrity of his convictions.

                                           - 2 -
413, 415 (4th Cir. 1994) (citing Santobello v. New York, 404 U.S.

257, 263 (1971)).   Therefore, we affirm Jefferson’s conviction,

vacate the sentence imposed by the district court, and remand for

reconsideration of the sentence by a different judge.



                                                  AFFIRMED IN PART,
                                      VACATED IN PART, AND REMANDED




                              - 3 -